Concurring Opinion by
Me. Justice Simpson :
If I correctly apprehend the opinion of the majority, its analysis of our prior cases results in the establishment of the following principles as applicable herein and hereafter: Where a plaintiff asks a jury to disregard a release executed by him, and the essential facts in *276relation thereto are disputed by defendant’s evidence, it is incumbent upon plaintiff to prove the facts relied upon beyond a reasonable doubt, by evidence which is clear, precise and indubitable, and is given by witnesses who are credible, who distinctly remember the facts to which they testify and narrate the details exactly, the question whether the proof, in its most favorable aspect for plaintiff, meets the required standard being always a matter of law for the court, and only when it does so is its truthfulness to be submitted to the jury; that this rule applies alike in cases of alleged fraud in procuring the release or in taking advantage of plaintiff’s alleged incapacity at the time he executed it, and is particularly applicable if he is a mentally capable man of affairs; that it is supine negligence not to read the paper before signing it, and hence one who can read it or has an opportunity to get others to do so for him, cannot be heard to say he was not permitted to or did not or could not read it, or that he did not understand or was mentally incapable of understanding its contents (except where, in the latter instance, he gives facts showing an impaired mentality), unless by false representations, trick or fraud, calculated to deceive a man of his intelligence, and definitely and distinctly established, he was hurriedly misled into signing it without reading; and this is especially so where he knew he was dealing with a representative of defendant, who was trying to negotiate a settlement, and the sum paid was approximately that which plaintiff demanded, or was reached as a result of bargaining.
While expressions can be found in our prior decisions, which, if dissevered from their context or because of undue emphasis being placed thereupon, would seem to point to an opposite conclusion from that reached in the careful analytical opinion of the majority, yet taken as a whole those prior opinions compel the conclusion stated above; and as they were reached in cases in all essential respects similar to the present, stare decisis requires me *277to concur in the judgment now entered. I regret this partially because those prior opinions ignore scientific knowledge regarding the mental condition of those suffering from shock, and partly because the conclusion reached does not seem to me to be in accord with the present trend of public sentiment on these subjects. In view thereof it is but proper I should state herein my reasons for so thinking.
When a man is injured in an accident, particularly if it be by a carrier, there is not infrequently a race to his bedside, the contestants being the ubiquitous and intrusive claim adjuster of the defendant and the equally ubiquitous and intrusive runner of the ambulance chaser. In many such cases the injured party is led to believe he is or will be without means to pay expensive doctors’ bills or prosecute still more expensive litigation ; and neither he nor the members of his immediate family then know the extent of the injury, or are in a mental condition to enable them accurately to weigh the suggestions made or to appreciate the selfishness of the intruder, and hence are easily misled into signing papers which are their undoing. Releases thus obtained are generally for grossly inadequate sums, and agreements to have the ambulance chaser prosecute a suit to recover damages for the injury, are usually so drawn as to irrevocably give him inordinate contingent fees, and to leave the parties who sign them liable to other litigation if they settle with the defendant. The claim adjuster minimizes the injury, and out of a boundless ignorance does not hesitate to assert positively that under no circumstances can damages be recovered, and the runner out of a like ignorance with equal positiveness asserts that a recovery is certain if his ambulance chaser is employed; each specifies cases wherein his judgment has been proved sound, and at times neither hesitates to so state his case as to convey the impression that no small measure of his success grows out of his influence with the courts. By flattery, persuasion and well expressed though *278often imaginary sympathy, one or tbe other obtains the confidence of the injured party, though ostensibly dealing with him at arm’s length, and through the confidence thus acquired gets the paper signed. For the reasons thus briefly outlined, which do not relate to this case but to the subject generally, I would, were the matter res nova, unhesitatingly hold that the burden of proof of full knowledge and fair treatment was upon those who rely upon papers obtained under such circumstances ; as it is not, the remedy, if one is to be applied, must be obtained by legislation.